PER CURIAM:
Stanley Polite seeks to appeal the district court’s order accepting the recommendation .of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2006) action pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006) for failure to state a claim on which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Polite v. Chaplin, No. 3:11-cv-02072-CMC (D.S.C. Sept. 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.